       Case 1:18-cv-12630-RWZ Document 41 Filed 02/03/20 Page 1 of 1



                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS


THE NATIONAL FEDERATION OF THE BLIND, INC.
Plaintiff(s)

v.                                           CIVIL ACTION NO. 18CV12630-RWZ


EPIC SYSTEMS CORP.
      Defendant(s)


                             JUDGMENT IN A CIVIL CASE

ZOBEL, D.J.


[]    Jury Verdict. This action came before the court for a trial by jury.    The
issues have been tried and the jury has rendered its verdict.

[X]   Decision by the Court. This action came to trial or hearing before the
Court. The issues have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED

In accordance with the Memorandum of Decision and Order entered on 1/31/20;
Judgment is entered DISMISSING the complaint.




                                             Robert Farrell, CLERK


                                                 s/ Lisa A. Urso
Dated; 2/3/20                                   Deputy Clerk
